UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 28, 2007 INTERSTATE BAKERIES CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-11165 43-1470322 (Commission File Number) (IRS Employer Identification No.) 12 East Armour Boulevard Kansas City, Missouri 64111 (Address of Principal Executive Offices) (Zip Code) (816) 502-4000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.05Costs Associated with Exit or Disposal Activities. On August 28, 2007, Interstate Bakeries Corporation (the “Company”) issued a press release, attached hereto as Exhibit 99.1 and hereby incorporated by reference, announcing that, subject to bankruptcy court approval and amendment of its debtor-in-possession ("DIP")financing facility, the Company plans to exit the bread market in Southern California. The Company plans to close four bread, bun and roll bakeries in Glendale, Pomona, San Diego and Los Angeles and consolidate routes and distribution centers across the region. The Company will continue to bake, sell and deliver its Hostess® and Dolly Madison® snack cakes and donuts in Southern California. The Company expects to complete the planned closures and consolidations in Southern California by October 29, 2007. The closings and consolidationsare expected to affect approximately 1,300 employees. Assuming bankruptcy court approval and amendment of its DIP financing facility, the Company’s preliminary estimate of charges to be incurred in connection with the planned closures and consolidations in Southern California is approximately $29.2 million, including approximately $12.8 million of employee-related cash charges, approximately $13.8 million of non-cash asset impairment charges, and approximately $2.6 million in other cash charges. In addition, the Company intends to spend approximately $1.8 million for accrued expenses to effect the consolidation. In addition to the asset impairment charges discussed above, the Company may need to recognize impairment charges related to trademarks and trade names that could be impaired as a result of the consolidation announced in the press release. The Company is not able to provide an estimate of these charges currently. The Company will file an amendment to this Current Report on Form 8-K, as necessary,when such costs become estimable. Item 2.06
